IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00343-CV

EVA RAMIREZ, INDIVIDUALLY, AND AS
PERSONAL REPRESENTATIVE OF THE
ESTATE OF FERNANDO RAMIREZ, DECEASED,
                                   Appellant
v.

THOMAS H. SINCLAIR,
                                                             Appellee


                           From the 13th District Court
                              Navarro County, Texas
                          Trial Court No. 05-00-14658-CV


                           MEMORANDUM OPINION


       Eva Ramirez, individually, and as the personal representative of the Estate of

Fernando Ramirez, deceased, attempts to appeal a letter ruling on a joint motion for an

order confirming and approving the sale of real property in Navarro County. By letter

dated November 16, 2010, Ramirez was notified that the appeal was subject to dismissal

because (1) it appeared that the letter ruling is not a final, appealable order; (2) it was

unclear whether the joint motion which prompted the letter ruling is the type of motion

from which an order may be appealed; and (3) the appropriate jurisdiction might be
Dallas where the decision to transfer venue was made. Ramirez was warned that the

Court would dismiss the appeal unless, within 21 days from the date of the letter, a

response was filed showing grounds for continuing the appeal. Ramirez was further

warned that the failure to file a response as requested will result in the dismissal of this

appeal without further notification for failure to comply with this order or a notice from

the Clerk.

        No response has been filed.

        Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(a), (c).



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed December 22, 2010
[CV06]




Ramirez v. Sinclair                                                                   Page 2